Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The lines in the drawings are not dark enough to clearly show the claimed subject matter.  The drawings are essentially greyscale drawings and are thus unacceptable for examination.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least two auxiliary spools” of claims 4-5 must be shown or the feature(s) canceled from the claim(s).   If the spools 13 are the auxiliary spools then only one spool is shown.  Both auxiliary spools should be shown if that is what Claim 4 is delimiting.  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation of claim 1 reading “a cutting means comprising at least a pair of knives, further comprising a pulley system cooperating with each motion transmission means” should read: “a cutting means comprising at least a pair of knives, the cutting means further comprising a pulley system the pulley system cooperating with [[each]] the at least one motion transmission means”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  The limitation of claim 1 reading “for vertical cutting comprising cycles, each cycle comprising the steps of; - moving the guillotine between its idle position and the start of cutting,4Serial No.: National Phase Entry of PCT/GR2019/000069Preliminary Amendment March 29, 2021Page 5 of 7- cutting the sheet and - returning the guillotine to its starting position wherein the time between two consecutive cutting cycles” should read: “for vertical cutting comprising cycles, each cycle comprising the steps of; - moving the guillotine between its idle position and the start of cutting,4Serial No.: National Phase Entry of PCT/GR2019/000069Preliminary Amendment March 29, 2021Page 5 of 7- cutting the sheet and - returning the guillotine to its starting position wherein the time between two consecutive s
Claim 10 is objected to because of the following informalities:  The limitation of claim 10 reading “A method of cutting a sheet with an electromechanical shear for vertical cutting comprising cycles, each cycle comprising the steps of” should read: “A method of cutting a sheet with an electromechanical shear for vertical cutting, the method comprising cycles, each of the cycles comprising the steps of”.  
Claim 10 is objected to because of the following informalities:  The limitation of claim 10 reading “guillotine between its idle position and the start of cutting” should read: “guillotine between [[its]] an idle position of the guillotine and [[the]] a starting [[of]] cutting position of the guillotine”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such a claim limitation is: the “motion transmission means”, in claims 1 and 11. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such a claim limitation is: 
the “guillotine retraction system”, in claim 7.
With regard to the term “guillotine retraction system”, in claims 1, 5, and 11:
first, the term “system” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “guillotine retraction”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “guillotine retraction” preceding the generic placeholder describes the function, not the structure, of the stop portion.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Examiner notes that the Claim limitation of Claim 1, reading a “cutting means” is not being treated under 35 USC 112(f) even though the limitation uses a generic placeholder that is coupled with functional language, because the claim recites sufficient structure to perform the recited function.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 2, reading: “each pulley system” when read in conjunction with the claim 1 limitation reading “a cutting means …comprising a pulley system”, is indefinite.  It is unclear if “the pulley system” of claim 1 is the same as the “each pulley system” of claim 2.  Also in Claim 2 this makes it unclear if Applicant is attempting to claim that there are multiple pulley systems each comprising at least 5 pulleys, or whether applicant is claiming that the pulley system in total, which may comprise two pulley elements on either side of the shaft 6 which pulley system in total comprises at least 5 pulleys. 
The limitation of Claim 3, reading: “each pulley system” when read in conjunction with the claim 1 limitation reading “a cutting means …comprising a pulley system”, is indefinite.  It is unclear if “the pulley system” of claim 1 is the same as the “each pulley system” of claim 3.  Also in Claim 2 this 
The limitation of Claim 4 reading, “the pulley system comprises at least two auxiliary spools” is indefinite.  What makes the spools auxiliary? Are they different than the one or more spools of claim 1? 
The limitation of Claim 5 reading “the angle formed between the knives changes by moving asynchronously the motion transmission means around the auxiliary spools” is indefinite.  Asynchronously is defined as “(of two or more objects or events) not existing or happening at the same time”.  Since Claim 4 depends form claim 2, it is not clear if multiple pulley systems are being defined or if one pulley system is claimed (See 35 USC 112 rejection of claim 2 above).  If only one pulley system and thus one motion transmission means is present, than does this mean that the motion of the motion transmission means which changes the angle of the knives must be intermittent?  If two pulley systems and thus two motion transmission means are claimed, then the claim is still unclear because the claim only refers to “the motion transmission means”.  If two systems are being claimed (and this is clarified in claims 1 and 2), the claim should likely read “the angle formed between the knives changes by moving asynchronously each of the motion transmission means around each of the auxiliary spools”.
Claim 5 recites the limitation "the angle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  No angle has previously been introduced.  This lack of antecedent basis renders the claim indefinite because it is unclear if there is implicitly a single angle. 
Claim 10 recites the limitation "the guillotine" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The term guillotine has not previously been introduced in the claim.  Thus it is not clear if this is referring to the shear of the preamble or to a new part being a guillotine.  The preposition “the” should be changed to “a”.
Claim 10 recites the limitation "its idle position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The term idle position has not previously been introduced in the claim.    The preposition “its” should be changed to “an” to clarify that this is a newly introduced structure.
Claim 10 recites the limitation "its starting position" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The term starting position has not previously been introduced in the claim.  This makes it unclear if this is the same as the starting position of the guillotine (e.g. at the start of cutting, per line 3, also see suggested claim language in claim objection), or some other position of the guillotine.  The language should mirror whatever language is being referenced before in the claim. 
Claim 10 recites the limitation "its starting position" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The term starting position has not previously been introduced in the claim.  This makes it unclear if this is the same as the starting position of the guillotine (e.g. at the start of cutting, per line 3, also see suggested claim language in claim objection), or some other position   The preposition “its” should be changed to “an” to clarify that this is a newly introduced structure.
Claim 10 recites the limitation "all the parts" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this relates to only the recited parts in the claims, or to all of the parts of the machine, even those that are not claimed. 
Claim 10 recites the limitation "all the parts" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this relates to only the recited parts in the claims, or to all of the parts of the machine, even those that are not claimed. 
Claim 11 recites the limitation "the angle" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  No angle has previously been introduced.  The preposition “the” should be changed to “an”. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 3282141, Gautron in view of USPN 4813994, Kulig.
Regarding Claim 1, Gautron discloses an electromechanical (col. 4 lines 40-50) shear (title) for vertical cutting (since the blade is moved vertically to cut, see fig 1) comprising: 
- at least one shaft (fig. 2, shaft 16) bearing one or more spools (fig. 6, 30’, a spool is defined as a cylindrical device on which film, magnetic tape, thread, or other flexible materials can be wound, and the part 30’ fits this description, as much as the parts 7 of the present invention fit that description), 
- at least one motion transmission means (cable 32) which is connected to a guillotine (parts 5, 6 and 2), and 
- a cutting means comprising at least a pair of knives (6 and 2), further comprising a pulley system (fig 6, parts 33’, 34’, 41, 42, and 43; col. 5, lines 30-40) cooperating with each motion transmission means (32).  
Regarding Claim 2, in Gautron the electromechanical shear comprises each pulley system (combination of parts 33’, 34’, 41, 42, and 43, which correspond to both of the guiding members 8 in fig 
Regarding Claim 3, in Gautron the electromechanical shear comprises each pulley system (combination of parts 33’, 34’, 41, 42, and 43, for each guidance member 8) comprises at least one stationary pulleys (any of 41, 42, and 43, per col. 5 lines 35-40) and at least one moving pulleys (col. 4, 50-65).  
Regarding Claim 4, in Gautron the electromechanical shear comprises the pulley system (9) comprises at least two auxiliary spools (30’, since the spool(s) 30’ correspond to each of the guidance members 8).  
Regarding Claim 5, in Gautron the electromechanical shear comprises the angle formed between the knives (2 and 6) changes by moving asynchronously the motion transmission means (32) around the auxiliary spools (30’, since the spool(s) 30’ correspond to each of the guidance members 8, and the members with the spools change the angles of the knife 6, col. 3 lines 1-10).  
Regarding Claim 6, in Gautron the electromechanical shear comprises the motion transmission means (32) is a belt (since the cable 32 may be considered a belt).  
Regarding Claim 7, in Gautron the electromechanical shear comprises a guillotine retraction system (27) for retracting the guillotine (parts 5 and 6) from a cutting position (col. 4 lines 30-35).  
Gautron lacks an electric servomotor combined with a gear reducer (Claim 1).
Kulig discloses a straight-line glass gob shear which is a shearing machine like the Gautron apparatus of includes a servomotor with a reduction gear, in order to control motion of the cutter in a manner that allows for sufficient power (col. 3 lines 65-67, and col. 4 lines 1-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gautron by including a servomotor with a reduction gear to drive the blade of Gautron in order to control motion of the cutter in a manner that allows for sufficient power as .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gautron in view of Kulig and further in view of USPN 5921163, McInnes.
Regarding Claim 8, Modified Gautron discloses all the limitations of Claim 7 as discussed above. 
Modified Gautron lacks the apparatus having the guillotine retraction system comprises compression springs.
McInnes discloses a bagel slicing appliance, which includes a cutter 12 that is pressed downward, like the guillotine apparatus of Gautron, and includes the cutter thereof including a compression spring return assembly in order to automatically return the cutter to its home position after a cut is complete.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gautron by including the cutter thereof including a compression spring return assembly in order to automatically return the cutter to its home position after a cut is complete, as taught by McInnes.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gautron in view of Kulig and further in view of in view of USPGPUB 20110000991, Takakura.
Regarding Claim 9, Modified Gautron discloses all the limitations of Claim 7 as discussed above. 
Modified Gautron lacks the apparatus having the guillotine retraction system comprises a hydraulic system.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gautron by including the cutter thereof including a hydraulic return assembly in order to assist a cutter in returning to its home position, since hydraulic assemblies may be beneficial in returning cutters that cut into work that makes it difficult for the cutter to return to its home position, and since hydraulic cutters may assist in lifting heavy cutter assemblies.


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gautron in view of McInnes and evidenced by USPN 3653757 Newcomb, and USPN 5303515 Etcheparre. 
Regarding Claim 10, Gaultron discloses a method of cutting a sheet (col. 3, lines 30-35) with an electromechanical (col. 4 lines 40-50) shear (title) for vertical cutting (since the blade is moved vertically to cut, see fig 1) comprising cycles, each cycle comprising the steps of: 
- moving the guillotine (11) between its idle position (position before the angle is set by the members 8) and the start of cutting (position after the angle is set, but before cutting of the sheet material),     
- cutting the sheet (col. 3, lines 30-35) and 
Regarding Claim 11, Gautron discloses a method of cutting a sheet (col. 3, lines 30-35) with an electromechanical (col. 4 lines 40-50) shear (title) for vertical cutting (since the blade is moved vertically to cut, see fig 1) wherein  a first motion transmission means (cable 32, associated with the part 8 on the left in fig 1) is wrapped around a first auxiliary spool (30), a second transmission means (cable 32, associated with the part 8 on the right in fig 1) is wrapped around a second auxiliary spool (30) and the 
Gautron lacks, per claim 10, returning the guillotine to its starting position, wherein the time between two consecutive cutting cycles all the parts of the electromechanical shear remain idle.
With regard to returning the guillotine to its starting position, McInnes discloses a bagel slicing appliance, which includes a cutter 12 that is pressed downward, like the guillotine apparatus of Gautron, and includes the cutter thereof including a compression spring return assembly in order to automatically return the cutter to its home position after a cut is complete.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gautron by including the cutter thereof including a return assembly that returns a cutter to a home position when a cut is done, in order to automatically return the cutter to its home position after a cut is complete, as taught by McInnes.
With regard to the step of the time between two consecutive cutting cycles all the parts of the electromechanical shear remain idle, it is well known in the art of shearing and guillotine cutters that in a downtime between cuts the parts of the shearing machine are known to be idle. See for instance, Etcheparre, col. 9, lines 5-15, and Newcomb col. 8, lines 45-50.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gautron by having an idle time between cuts where the time between two consecutive cutting cycles all the parts of the electromechanical shear remain idle since such idle time may be beneficial for instance to allow a user to safely place a work in the cutting area between cuts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 3889562, 2962069, 2599591, 20170087889, 20150174778, and 20130279963 each disclose state of the art guillotine cutters that employ pulleys and  each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

	
	
	/EVAN H MACFARLANE/               Examiner, Art Unit 3724